DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It is noted that the specification defines the term “confined space” to mean “an interior space, as opposed to an exterior space” in line 7 of page 4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1-9, it is noted that the claims do not recite a transitional phrase.  Therefore, the Examiner is unable to determine the scope of the claims.  For the purpose of examination, the claims are viewed to be open-ended.  See MPEP § 2111.03.
Regarding claims 1, 3, 4-6, 8 and 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 2, 3, 5, 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at least 60%”, and the claim also recites “preferably at least 70%, preferably of 70%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In regard to claim 3, the scope of each of the terms “antiviral active agent” and “virucidal active agent” is unclear.  It is unclear what would constitute such an agent, and if humidity (water vapor) itself be viewed to be an antiviral or virucidal active agent as the claims regard humidity being used for viral decontamination.
Regarding claim 4 and 7, the phrase "notably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least 15°C”, and the claim also recites “in particular of at least 20°C and preferably of 20°C” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “between 10 minutes and 10 hours”, and the claim also recites “preferably between 20 minutes and 8 hours, in particular between 30 minutes and 5 hours, and preferably between 6 hours and 14 hours” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In regard to claim 6, the claim is indefinite as the range of “preferably between 6 hours and 14 hours” includes the range of 10 to 14 hours which is outside of the main range of “between 10 minutes and 10 hours.”  Therefore, it is unclear what range of time is being claimed.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) the use of increased relative humidity for viral decontamination. This judicial exception is not integrated into a practical application because the additional limitations do not amount to a meaningful limitation to the method as increased temperature, water misting and a length of time of application also occur naturally and without any human intervention. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “water misting” of claim 3 reads on the natural occurrence of rainfall which would function to increase the relative humidity in a confined space absent extraordinary measures being taken.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasinger (US 2003/0143108).
In regard to claims 1-5 and 7, Wasinger discloses a method of viral decontamination and inactivation of a confined space such as a building or container by raising the humidity in the building to 50-68% while feeding ozone gas to the confined space.  The temperature is increased to 80 degrees F (26.7 degrees C).  Wasinger teaches that the treatment is controlled by a monitoring system.  Thus, the process is necessarily carried out for a predetermined length of time before termination of the ozone generation.  Wasinger teaches that the humidity is raised through artificial means such as humidifiers and steam generators, which are viewed to be equivalent to “water misting.” See [0022]-[0029].
In regard to claim 6, Wasinger is silent in regard to the treatment time.  However, due to the extreme breadth of the claimed length of time of between 10 minutes and 10 hours or between 6 and 14 hours, it is viewed that the method of Wasinger would reasonably have a treatment time within the claimed range which would be capable of decontaminating at least a portion of viruses.
In regard to claims 8-9, Wasinger does not explicitly disclose that the viruses are enveloped RNA viruses or the specific type of virus being targeted.  However, the disclosure of the treatment being for killing a virus, it is viewed that Wasinger is targeting all virus types.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wasinger.
In regard to claim 6, as Wasinger does not explicitly disclose the length of time of the disclosed treatment, it would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have determined a treatment time in which to produce the desired viral decontamination effect through routine experimentation without producing any new or unexpected results.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. “Mechanisms by which ambient humidity may affect viruses in aerosols.” Applied and environmental microbiology vol. 78,19 (2012): 6781-8 and Paynter, S. “Humidity and respiratory virus transmission in tropical and temperate settings.” Epidemiology and infection vol. 143,6 (2015): 1110-8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/               Primary Examiner, Art Unit 1774